Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Previously examined claim(s) 1-20, filed on March 06, 2017, is/are drawn to the following constructively elected invention:
Species I. a density of BPD (Basal Plane Dislocation) of the first semiconductor layer is lower than a density of BPD of the second semiconductor layer.
Newly amended claim(s) 1-20 is/are drawn to the following constructively non-elected invention: 
Species II. a density of BPD (Basal Plane Dislocation) of the first semiconductor layer is equal to a density of BPD of the second semiconductor layer.
To further clarify, in the response filed on April 23, 2021, applicant states, “These features are supported at least by FIG. 6 and paragraph [0085], which are reproduced below.” Moreover, as shown in figure 6, the following newly amended claims 1, 18, and 20 limitation encompasses constructively non-elected Species II:
Re claims 1, 28, and 20: A density of BPD of the second semiconductor layer is maintained at the density of the BPD at the interface between the first semiconductor layer and the second semiconductor layer.
 The species are independent or distinct because the species as claimed do not overlap in scope, i.e., are mutually exclusive, and the species as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect. Related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention, i.e., 
It is respectfully noted the amended features of the claim 1 are related to a structure of the epitaxial wafer. That is, the phrase "a density of the BPD of the first semiconductor layer increases linearly from the substrate and continuing to an interface between the first semiconductor layer and the second semiconductor, and a density of BPD of the second semiconductor layer is maintained at the density of the BPD at the interface between the first semiconductor layer and the second semiconductor layer, further defines the structure of the epitaxial wafer" is related to the structure of the epitaxial layer. It is respectfully noted this added phrase has not been previously rejected over any applied art. That is, the Office Action dated December 23, 2020, did not reject the claims over any applied art. In addition, the Office Action dated April 27, 2017, rejected the feature of "wherein a density of BPD (Basal Plane Dislocation) of the first semiconductor layer is lower than a density of BPD of the second semiconductor layer, and the density of BPD of the first semiconductor layer is gradually increased in a direction of the second semiconductor layer." In particular, the Office Action cited Hamano (US20110312161) and indicating the additional features were "inherent results of the process of Hamano." However, claim 1 recites the density of the BPD increases linearly from the substrate and continuing to an interface between the first semiconductor layer and the second semiconductor, and a density of BPD of the second semiconductor layer is maintained at the density of the BPD at the interface between the first semiconductor layer and the second semiconductor layer, further defines the structure of the epitaxial wafer (Remarks 8). However, Applicant has encountered unexpected results when the density of the BPD has a linear increasing slope in the first semiconductor layer and then maintains the density of the BPD to be same in the second semiconductor layer. That is, Applicant has determined that the internal defect of the epitaxial layer can be reduced to 0. l/cm2 or less, when the flux source is linearly increased during the first semiconductor layer and then maintained in the second semiconductor layer (see paragraphs [0085] and [0091]) (Remarks 9). That is, the Applicant has determined that the density of the BPD (an internal defect) has a positive proportional relationship with the flux of the reaction source, and when the density of the BPD has a linear increasing slope in the first semiconductor layer and then is maintained to be same in the second semiconductor layer, the internal defect can be advantageously reduced (Remarks 10).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions/species have separate classification, a separate status in the art, or a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
Applicant has received an action on the merits for originally presented invention I, therefore, this invention has been constructively elected by original presentation for prosecution on the merits. See MPEP §§ 818.01, 818.02 and 821.03. Newly amended claims 1-11 are not readable on the elected invention because they are drawn to the constructively non-elected invention.

Nonresponsive Amendment
An amendment canceling all claims drawn to the elected invention and presenting only claims drawn to the nonelected invention should not be entered. Such an amendment is nonresponsive. See MPEP § 821.03.
Presentation of claims for different invention - Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right (i.e., applicant cannot switch inventions). See 37 CFR 1.145. If an RCE is filed with an amendment canceling all claims drawn to the elected invention and presenting only claims drawn to a nonelected invention, the RCE should be treated as a proper RCE but the amendment should not be entered. The amendment is not fully responsive and applicant should be given a time period of two months to submit a complete reply. See MPEP ¶ 706.07(h)6(B).
The amendment filed on April 23, 2021 presenting only claims drawn to the constructively non-elected species is non-responsive and has not been entered. Therefore, any immediately subsequent amendment must be submitted with markings to indicate the changes that have been made relative to the immediate prior entered version of the claims.


Conclusion
There is no provision for the examiner to be contacted for routine status inquiries. See MPEP §§ 102, 203.08, and 1730. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any other inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E GRAYBILL whose telephone number is (571)272-1930. The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah, can be reached at telephone number 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.			

						
/David E Graybill/
Primary Examiner, Art Unit 2894
May 26, 2021